21-30107-hcm Doc#48 Filed 04/18/21 Entered 04/18/21 23:28:07 Imaged Certificate of
                                Notice Pg 1 of 4




   The relief described hereinbelow is SO ORDERED.



   Signed April 16, 2021.

                                                       __________________________________
                                                              H. CHRISTOPHER MOTT
                                                       UNITED STATES BANKRUPTCY JUDGE
   ________________________________________________________________



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION


    IN RE:                                       §
                                                 §
    PDG PRESTIGE, INC.,                          §                 Case No. 21-30107
                                                 §
    Debtor.                                      §
                                                 §

            ORDER GRANTING MOTION TO EMPLOY WEYCER, KAPLAN,
            PULASKI & ZUBER, P.C. AS ATTORNEYS FOR THE DEBTOR
            (RE: DOCKET NO. )

          On this day came on for consideration the Motion to Employ Weycer, Kaplan, Pulaski &
   Zuber, P.C. (Docket No. ) (the ³Motion to Employ WKPZ´) of PDG Prestige, Inc., debtor and
   debtor in possession (³PDG-P´ or the ³Debtor´), filed on March 17, 2021 in the above-styled
   and numbered case(s), seeking approval of the employment of the firm of Weycer, Kaplan,
   Pulaski, & Zuber, P.C. (³WKPZ´) as its counsel as more particularly set forth in the Motion to
   Employ WKPZ and Declaration on file in this case. The Court finds that the Motion to Employ
   WKPZ contained the appropriate notice and was served upon the parties contained within the
   Master Service List of the Debtor. No objections to the Motion to Employ WKPZ were filed.
   Upon review of the Motion to Employ WKPZ, it appears to the Court that the proposed
   professional is ³disinterested´ as that term is defined in Code §101(14) and that the proposed
   professional represents or holds no interest adverse to the Debtor.




   ORDER GRANTING MOTION TO EMPLOY WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
   ATTORNEYS FOR THE DEBTOR (RE: DOCKET NO. ) ² Page 1
   1933383.DOCX[3]
21-30107-hcm Doc#48 Filed 04/18/21 Entered 04/18/21 23:28:07 Imaged Certificate of
                                Notice Pg 2 of 4



           IT IS THEREFORE ORDERED that the Motion to Employ WKPZ is GRANTED and
   that the Debtor are authorized to employ WKPZ as attorneys to the Debtor and the related
   Chapter 11 estates pursuant to 11 U.S.C. § 327(a), nunc pro tunc and effective as of February 15,
   2021, with all fees payable with such compensation as may be awarded by the Court upon proper
   motion or application.

                                                 ###




   Order submitted by:

   WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
   By: /s/ Jeff Carruth
      JEFF CARRUTH
      State Bar No. 24001846
      3030 Matlock Rd., Suite 201
      Arlington, Texas 76015
      Phone: (713) 341-1058
      Facsimile: (866) 666-5322
      jcarruth@wkpz.com

   PROPOSED ATTORNEYS FOR
   PDG PRESTIGE, INC.
   DEBTOR AND DEBTOR IN POSSESSION




   ORDER GRANTING MOTION TO EMPLOY WEYCER, KAPLAN, PULASKI & ZUBER, P.C. AS
   ATTORNEYS FOR THE DEBTOR (RE: DOCKET NO. ) ² Page 2
   1933383.DOCX[3]
         21-30107-hcm Doc#48 Filed 04/18/21 Entered 04/18/21 23:28:07 Imaged Certificate of
                                         Notice Pg 3 of 4
                                                               United States Bankruptcy Court
                                                                 Western District of Texas
In re:                                                                                                                  Case No. 21-30107-hcm
PDG Prestige, Inc.                                                                                                      Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0542-3                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Apr 16, 2021                                                Form ID: pdfintp                                                           Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 18, 2021:
Recip ID                   Recipient Name and Address
db                     +   PDG Prestige, Inc., 780 N Resler Drive, Suite B, El Paso, TX 79912-7196
cr                     +   City Of El Paso, Weston Centre, 112 E. Pecan St, Suite 2200, San Antonio, TX 78205-1588
cr                     +   City bank, c/o Brad Odell, Mullin Hoard & Brown, LLP, P. O. Box 2585, Lubbock, TX 79408-2585
cr                     +   HD Lending, LLC, P.O. Box 1977, El Paso, TX 79999-1977
cr                     +   New Mexico Real Estate Advisors, Inc. d/b/a Collie, c/o Kemp Smith LLP, Attn: James W. Brewer, 221 N. Kansas, Ste,. 1700, El Paso,
                           TX 79901-1401

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 18, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 16, 2021 at the address(es) listed below:
Name                               Email Address
Brad W. Odell
                                   on behalf of Creditor City bank bodell@mhba.com memert@mhba.com;mreynolds@mhba.com;bwodellscvtxw@ecf.axosfs.com

Clyde A. Pine, Jr.
                                   on behalf of Creditor HD Lending LLC pine@mgmsg.com, clyde.pine@gmail.com

Donald P. Stecker
                                   on behalf of Creditor City Of El Paso don.stecker@lgbs.com

Harrel L. Davis, III
                                   on behalf of Creditor Suresh Kumar hdavis@eplawyers.com vrust@eplawyers.com;vpena@eplawyers.com
         21-30107-hcm Doc#48 Filed 04/18/21 Entered 04/18/21 23:28:07 Imaged Certificate of
                                         Notice Pg 4 of 4
District/off: 0542-3                                            User: admin                                                             Page 2 of 2
Date Rcvd: Apr 16, 2021                                         Form ID: pdfintp                                                       Total Noticed: 5
James W. Brewer
                               on behalf of Creditor New Mexico Real Estate Advisors Inc. d/b/a Colliers International jbrewer@kempsmith.com,
                               tschoemer@kempsmith.com

Jeff Carruth
                               on behalf of Debtor PDG Prestige Inc. jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

United States Trustee - EP12
                               USTPRegion07.SN.ECF@usdoj.gov


TOTAL: 7
